Case: 17-13031   Date Filed: 01/12/2018   Page: 1 of 5


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-13031
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:17-cv-00248-AT



FREDERICK C. FERMIN,

                                                      Plaintiff - Appellant,

                                   versus

GREENSKY, LLC,
CROSS RIVERS OF NEW JERSEY,

                                                      Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (January 12, 2018)

Before JORDAN, JILL PRYOR and FAY, Circuit Judges.

PER CURIAM:
                Case: 17-13031       Date Filed: 01/12/2018       Page: 2 of 5


       Frederick C. Fermin, proceeding pro se, appeals the district court’s dismissal

of his complaint for failure to state a claim upon which relief may be granted. See

Fed. R. Civ. P. 12(b)(6). On appeal, Fermin argues that the district court erred

when it dismissed his complaint and denied his motion for reconsideration. For the

reasons that follow, we affirm.

       Fermin, a resident of Texas, filed suit against GreenSky LLC, a loan servicer

in Georgia, and Cross River Bank, based in New Jersey. The pro se complaint

alleged that Fermin entered into a loan agreement in Texas to finance the purchase

of a solar energy system for his house. The agreement listed Cross River as the

lender and GreenSky as the loan servicer. As relevant to this appeal, 1 the

complaint further alleged that Cross River violated the Texas Business

Organizations Code (“BOC”) because it contracted with him despite not being

legally permitted to do business in Texas.2 Fermin sought compensatory and

punitive damages, in part based on the Texas Business and Commerce Code




       1
         Fermin’s complaint contained several other claims, but we address only the single claim
that he briefed on appeal. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008)
(explaining that issues not briefed on appeal by a pro se litigant are deemed abandoned).
       2
          Fermin alleged that Cross River violated the Texas Business Corporation Act, but that
Act was replaced by the BOC. The district court liberally construed Fermin’s complaint to
allege a violation of the BOC, and we do as well.
       Although Fermin included only Cross River in this claim in his complaint, he now alleges
GreenSky also violated the BOC. Even if Fermin had included GreenSky in his BOC claim, the
same reasoning that we apply to his claim against Cross River would apply to GreenSky.

                                                2
                  Case: 17-13031        Date Filed: 01/12/2018        Page: 3 of 5


(“TBCC”) § 17.50, which provides for various forms of relief for a consumer who

prevails in certain claims against a business.

       GreenSky and Cross River moved to dismiss the complaint for failure to

state a claim, and the district court granted their motion and dismissed the

complaint without prejudice.3 As to Fermin’s BOC claim against Cross River, the

district court found that the BOC provided no private right of action, Fermin failed

to allege any injury from Cross River’s alleged violation, and Fermin failed to

allege that Cross River transacted business in Texas such that it would fall under

the BOC’s ambit.

       Rather than moving for leave to amend his complaint, Fermin filed a motion

for reconsideration of the dismissal order, arguing that the district court failed to

account for his request for damages under the TBCC. The district court denied the

motion, reasoning that relief under the TBCC is premised upon a showing of

liability, and Fermin’s claim that the defendants were liable under the BOC failed

for the reasons set forth in the court’s dismissal order. Fermin appealed,

designating for review both the dismissal order and the order denying his motion

for reconsideration. 4


       3
           The district court did not expressly grant Fermin leave to amend.
       4
         We review dismissals under Rule 12(b)(6) de novo, accepting the factual allegations in
the complaint as true and construing them in the light most favorable to the plaintiff. Am. Dental
Ass’n v. Cigna Corp., 605 F.3d 1283, 1288 (11th Cir. 2010). To avoid dismissal under Rule
12(b)(6), a plaintiff must plead sufficient facts to state a claim for relief that is plausible on its
                                                  3
                Case: 17-13031       Date Filed: 01/12/2018      Page: 4 of 5


       On appeal, Fermin repeats his assertion that his contract with Cross River is

void because the company was barred from doing business in Texas. He contends

he can show financial injury—pointing to fees paid to the Texas Secretary of State

and costs associated with his district court proceedings and appeal—and other

injury associated with the aggravation of his Posttraumatic Stress Disorder. But

even if Fermin could allege injury if permitted to amend, 5 he has failed to address

the district court’s two alternative reasons for dismissing his claim: that the BOC

provided no private right of action and that his complaint failed to allege any facts

regarding Cross River’s business dealings in Texas. His failure to challenge these

alternative bases for dismissal is fatal to his appeal. “To obtain reversal of a

district court judgment that is based on multiple, independent grounds, an appellant

must convince us that every stated ground for the judgment against him is

incorrect.” Sapuppo v. Allstate Floridian Ins., 739 F.3d 678, 680 (11th Cir. 2014).

An appellant who “fails to challenge properly on appeal one of the grounds on

which the district court based its judgment . . . is deemed to have abandoned any

challenge of that ground, and it follows that the judgment is due to be affirmed.”


face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). We review a district court’s denial
of a motion for reconsideration for an abuse of discretion. Corwin v. Walt Disney Co., 475 F.3d
1239, 1254 (11th Cir. 2007). We construe pro se pleadings liberally, holding them to a less
stringent standard than those drafted by lawyers. Alba v. Montford, 517 F.3d 1249, 1252 (11th
Cir. 2008).
       5
        On appeal, Fermin does not argue that he should have been permitted to amend his
complaint.

                                               4
                Case: 17-13031       Date Filed: 01/12/2018       Page: 5 of 5


Id. We therefore affirm the district court’s dismissal order and order denying

Fermin’s motion for reconsideration. 6

       AFFIRMED.




       6
          In his appellate brief, Fermin makes a single reference to the Texas Deceptive Trade
Practices Act, which falls under the TBCC. To the extent he is challenging the district court’s
discussion of his right to damages under the TBCC, Fermin’s arguments on appeal again only go
to the issue of injury, not to the district court’s alternative bases for rejecting his claim for
damages. Thus, his argument fails for the same reasons we have stated above.

                                                5